The action for slander resulted in a judgment for defendant.
There was no error in excluding the irrelevant remark of counsel about payment of the note and demanding that discharged obligation. This argument was not germane to the issue of fact presented. That the plaintiff filed with the justice of the peace an appeal bond that was not approved did not substitute the liability of the replevin bond, had it been signed by the same surety and approved.
There was no pretense in the evidence that the plaintiff paid the amount of the replevin bond, or that he executed another replevin bond. Plaintiff testified that he did not sign the appeal bond, and there were tendencies of evidence that plaintiff was making an effort to be relieved of the primary liability of the replevin bond. The argument of counsel was properly excluded.
There was conflict in the evidence as to how he came by the bond, whether given plaintiff by the justice, or taken from the file with the consent of that official, and what that official admitted to have stated to Judge Sorrell; with material conflicts in the evidence or tendencies therein, general affirmative instruction should not be given. McMillan v. Aiken,205 Ala. 35, 88 So. 135.
There are adverse inferences for the jury in the evidence of witness Hodnett, as to how the bond was delivered and what he told Judge Sorrell. Jones v. Bell, 201 Ala. 336, 77 So. 998. The defendant testified that he did not make the statements attributed to him. And a jury question was presented by the testimony of Dunn, Pursell, and Gray, and that of defendant and Sargent.
The justice of the peace had no right to give plaintiff the bond for the purpose of removing it from the court files, nor to authorize such action as eventuated in its destruction. There was tendency of evidence that no such action was taken or consent given to prejudice rights in the premises, but that plaintiff acted on the assumption that the replevin bond was no longer a legal liability against him, and with that assumption destroyed it. And yet there was evidence that, being reminded of his primary liability on the replevin bond, plaintiff states his security in the fact that he had the possession *Page 142 
of that bond and had thereafter destroyed the same.
The grounds of the motion for a new trial presented the same questions, and were properly denied.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BROWN, JJ., concur.